Title: To George Washington from Major General Israel Putnam, 18 February 1777
From: Putnam, Israel
To: Washington, George



Dear Sir
Princeton 18th Feby 1777

I have the Pleasure to inform you that Major Dick Stockton (of infamous Memory) and his Detachment at Lawrences Island (3½ Miles below Brunswick) are taken—The 50 Men of Bedford Militia who went from here on Sunday were joined by 150 Jersey Militia at Cramberry and the whole commanded by Colo. Nielson—The Affair does real Honour to both Officers and Men, and was conducted with that Secrecy and Dispatch which generally commands Success on these Occasions—The Attack was made this Morning at Daybreak—most of the Enemy were in Bed—a small Resistance was made, one Man of the Jersey Militia was killed—The Enemy had 4 killed and one wounded—supposed mortally—1 Major 1 Capt. and 59 Men including Officers are Prisoners. A Capt. with 5 or 6 Men secreted themselves in a Cellar and were left—The Enemy had another Guard of 60 within ½ Mile of this but the Communication was cut off by taking up the Bridge.
The Order of Attack I thought proper to enclose you. The Deserter mentioned as Pilot to the Rifle Party was in one of the Pensa Regts taken at Fort Washington and inlisted, with a View to make his Escape. Colo. Nielson speaks of him as particularly deserving of Notice—he offered himself for an Expedition of this Nature immediately upon his Escape, gave a very intelligent Account of the Numbers and Disposition of the Enemy and discharged the Trust reposed in him with uncommon Intrepidity.
Thomas Lewis Woodward made Application to me this Day for Leave to pass to the Enemy—from his Papers which I inclose you and his own Account, I thought him a very proper Object for the Gallows, but defer the Matter till I know your Pleasure—he left Staten Island about 3 Weeks past—I have now Six other Persons in the Guard upon the same Errand—four of them were taken up within 5 Miles of Brunswick, on their Way thither without a Pass—I should be glad to

be particularly directed what Property may be taken with them, your first Letter orders that “no Property be carried with them” your last that “they pass with their Furniture.[”] I have the Honour to be Your Excellys most Obt Servt

Israel Putnam


The Prisoners have this Minute all arrived with 63 excellent Muskets and other Articles agreeable to the inclosed Invoice.


I.P.

P.S. I have direct Intelligence from Amboy that nine Transports have arrived there, the Men from but one of them had landed—a Deserter from the Marines at Brunswick has just come in and gives Acct of 17 Regts there including Eng. and Hessian—It is rumoured among the Soldiery that an Attack is intended upon Morris—next Week—have plenty of Salt Provision—Horses very poor and die fast—are two Small Pox Hospitals.


I.P.
